UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from To Commission File Number: 001-07791 McMoRan Exploration Co. (Exact name of registrant as specified in its charter) Delaware 72-1424200 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 1615 Poydras Street New Orleans, Louisiana* 70112 (Address of principal executive offices) (Zip Code) (504) 582-4000 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. S Yes ÿ No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act (Check one): Large accelerated filer ÿAccelerated filer SNon-accelerated filer ÿ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Securities and Exchange Act of 1934). ÿ Yes S No On June 30, 2007, there were issued and outstanding 34,692,490 shares of the registrant’s Common Stock, par value $0.01 per share. Table of Contents McMoRan Exploration Co. TABLE OF CONTENTS Page Part I.Financial Information Financial Statements: Condensed Consolidated Balance Sheets (Unaudited) 3 Consolidated Statements of Operations (Unaudited) 4 Consolidated Statements of Cash Flow (Unaudited) 5 Notes to Consolidated Financial Statements 6 Report of Independent Registered Public Accounting Firm 14 Management's Discussion and Analysis of Financial Condition and Results of Operations 15 Quantitative and Qualitative Disclosures about Market Risks 27 Controls and Procedures 28 Part II.Other Information 28 Signature 31 Exhibit Index E-1 Table of Contents McMoRan Exploration Co. Part I.FINANCIAL INFORMATION Item 1. Consolidated Financial Statements. McMoRan EXPLORATION CO. CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) June 30, December 31, 2007 2006 (In Thousands) ASSETS Cash and cash equivalents $ 51,977 17,830 Restricted investments 2,998 5,930 Accounts receivable 44,981 45,636 Inventories 14,554 25,034 Prepaid expenses 1,640 16,190 Current assets from discontinued operations, including restricted cash of $0.5 million, and $0.4 million, respectively 3,004 6,492 Total current assets 119,154 117,112 Property, plant and equipment, net 316,198 282,538 Sulphur business assets 355 362 Restricted investments and cash 3,288 3,288 Other assets 6,995 5,377 Total assets $ 445,990 $ 408,677 LIABILITIES AND STOCKHOLDERS’ DEFICIT Accounts payable $ 66,928 $ 85,504 Accrued liabilities 28,804 32,844 Accrued interest and dividends payable 4,941 5,479 Current portion of accrued oil and gas reclamation costs 2,598 2,604 Current portion of accrued sulphur reclamation cost 12,287 12,909 Current liabilities from discontinued operations 2,108 3,678 Total current liabilities 117,666 143,018 6% convertible senior notes 100,870 100,870 5¼% convertible senior notes 115,000 115,000 Senior secured term loan 100,000 - Senior secured revolving credit facility - 28,750 Accrued oil and gas reclamation costs 23,883 23,272 Accrued sulphur reclamation costs 11,054 10,185 Contractual postretirement obligation 10,434 9,831 Other long-term liabilities 17,018 17,151 Mandatorily redeemable convertible preferred stock - 29,043 Stockholders' deficit (49,935 ) (68,443 ) Total liabilities and stockholders' deficit $ 445,990 $ 408,677 The accompanying notes are an integral part of these condensed consolidated financial statements. 3 Table of Contents McMoRan EXPLORATION CO. CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended Six Months Ended June 30, June 30, 2007 2006 2007 2006 Revenues: (In Thousands, Except Per Share Amounts) Oil and gas $ 44,988 $ 50,276 $ 96,363 $ 85,717 Service 360 3,054 682 7,359 Total revenues 45,348 53,330 97,045 93,076 Costs and expenses: Production and delivery costs 16,618 10,775 34,346 21,534 Depreciation and amortization 15,530 12,430 42,565 18,274 Exploration expenses 5,348 6,757 15,103 27,377 General and administrative expenses 4,415 4,322 10,812 12,546 Start-up costs for Main Pass Energy Hub™ 2,752 2,905 5,457 4,751 Insurance recovery - (1,687 ) - (2,856 ) Total costs and expenses 44,663 35,502 108,283 81,626 Operating income (loss) 685 17,828 (11,238 ) 11,450 Interest expense (5,755 ) (2,313 ) (11,409 ) (4,146 ) Other income (expense), net 833 595 1,581 (2,599 ) Income (loss) from continuing operations (4,237 ) 16,110 (21,066 ) 4,705 Income (loss) from discontinued operations (1,102 ) (1,616 ) 1,229 (3,293 ) Net income (loss) (5,339 ) 14,494 (19,837 ) 1,412 Preferred dividends and amortization of convertible preferred stock issuance costs (1,147 ) (404 ) (1,552 ) (807 ) Net income (loss) applicable to common stock $ (6,486 ) $ 14,090 $ (21,389 ) $ 605 Basic net income (loss) per share of common stock: Continuing operations $(0.19 ) $0.56 $(0.79 ) $0.14 Discontinued operations (0.04 ) (0.06 ) 0.04 (0.12 ) Net income (loss) per share of common stock $(0.23 ) $0.50 $(0.75 ) $0.02 Diluted net income (loss) per share of common stock: Continuing operations $(0.19 ) $0.35 $(0.79 ) $0.13 Discontinued operations (0.04 ) (0.03 ) 0.04 (0.11 ) Net income (loss) per share of common stock $(0.23 ) $0.32 $(0.75 ) $0.02 Average common shares outstanding: Basic 28,882 28,280 28,620 27,556 Diluted 28,882 51,341 28,620 30,585 The accompanying notes are an integral part of these consolidated financial statements. 4 Table of Contents McMoRan EXPLORATION CO. CONSOLIDATED STATEMENTS OF CASH FLOW (Unaudited) Six Months Ended June 30, 2007 2006 (In Thousands) Cash flow from operating activities: Net income (loss) $ (19,837 ) $ 1,412 Adjustments to reconcile net income (loss) to net cash provided by operating activities: (Income) loss from discontinued operations (1,229 ) 3,293 Depreciation and amortization 42,565 18,274 Exploration drilling and related expenditures 1,335 14,458 Compensation expense associated with stock-based awards 8,740 11,715 Loss on induced conversion of convertible senior notes - 4,301 Reclamation and mine shutdown expenditures (2,858 ) - Amortization of deferred financing costs 1,192 940 Other (448 ) 732 Decrease in restricted cash - 278 Decrease (increase) in working capital: Accounts receivable (2,651 ) 2,652 Accounts payable, accrued liabilities and other (13,774 ) (13,719 ) Inventories and prepaid expenses 25,032 (20,298 ) Net cash provided by continuing operations 38,067 24,038 Net cash provided by (used in) discontinued operations 576 (4,417 ) Net cash provided by operating activities 38,643 19,621 Cash flow from investing activities: Exploration, development and other capital expenditures (76,576 ) (142,545 ) Property insurance reimbursement - 3,947 Proceeds from restricted investments 3,019 10,419 Proceeds from sale of property, plant and equipment - 50 Increase in restricted investments (87 ) (40 ) Net cash used in continuing operations (73,644 ) (128,169 ) Net cash used in discontinued operations - - Net cash used in investing activities (73,644 ) (128,169 ) Cash flow from financing activities: Proceeds from senior secured term loan 100,000 - Payments under senior secured revolving credit facility (28,750 ) - Payments for induced conversion of convertible senior notes - (4,301 ) Dividends paid on convertible preferred stock (747 ) (1,121 ) Financing costs (2,635 ) (531 ) Proceeds from exercise of stock options and other 1,280 365 Net cash provided by (used in) continuing operations 69,148 (5,588 ) Net cash used in discontinued operations - - Net cash provided by (used in) financing activities 69,148 (5,588 ) Net decrease in cash and cash equivalents 34,147 (114,136 ) Cash and cash equivalents at beginning of year 17,830 130,901 Cash and cash equivalents at end of period $ 51,977 $ 16,765 The accompanying notes are an integral part of these consolidated financial statements. 5 Table of Contents McMoRan EXPLORATION CO. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 1.BASIS OF PRESENTATION The consolidated financial statements of McMoRan Exploration Co. (McMoRan), a Delaware Corporation, are prepared in accordance with U.S. generally accepted accounting principles.The consolidated financial statements of McMoRan include the accounts of those subsidiaries where McMoRan directly or indirectly has more than 50 percent of the voting rights and for which the right to participate in significant management decisions is not shared with other shareholders.McMoRan consolidates its wholly owned McMoRan Oil &
